Filed 5/21/15 P. v. Powell CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR



THE PEOPLE,                                                          B259879

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA086690)
         v.

JONATHAN AJ DERAN POWELL,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Eric C. Taylor, Judge. Affirmed.
         Linn Davis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Respondent.




                           ________________________________________
                                INTRODUCTION
      Jonathan AJ Deran Powell appeals from a judgment and sentence following
his conviction on two counts of attempted willful, deliberate and premeditated
                                                                               1
murder. He contends that a juror was biased; that he was denied his Miranda
rights; that the testimony of one of his victims was contradictory and not credible;
and that the prosecutor committed misconduct during closing. Finding no
reversible error, we affirm.
        FACTUAL BACKGROUND AND PROCEDURAL HISTORY
      On October 10, 2012, at around 7:00 p.m., Darahl N. and Benisha J., both
juveniles at the time, were shot by appellant. Darahl, an African-American male,
was a member of the predominantly Hispanic gang, the South Los. A fellow gang
member -- Darahl’s “homie” -- was Benisha’s boyfriend. At around 6:00 p.m.,
Darahl was “tagging” -- spray-painting -- the street in front of Benisha’s house
when he was approached by five people, including appellant. Appellant was a
member of a rival gang, the Hoover Criminals. Appellant asked Darahl which
gang he belonged to, and Darahl replied “I’m from South Los.” An argument
broke out, and the parties began insulting each other’s gang. Someone then said,
“This nigga from Waflo is going to die tonight.” “Waflo” is a derogatory term
used to refer to the South Los gang. Darahl went around the corner to his house to
get his backpack. When he came back to the scene, appellant and the other
individuals had left.
      An hour later, appellant came back alone. He asked Benisha, who was
standing on the porch of her house, whether she was in a gang. When she said no,
he left. Minutes later, appellant returned. From the house next door, appellant
fired a handgun multiple times toward Benisha’s house. Darahl was hit in the
lung, and Benisha was struck in her chest area. The police were called, and both
1
      Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).
                                          2
juveniles were taken to the hospital.
      Appellant was caught on the next door neighbor’s security surveillance night
vision camera. The videotape was played for the jury. While in custody, appellant
confessed to the shootings to a fellow gang member -- who was a police informant
and was wearing a “wire.” A portion of the audio from the conversation was
played for the jury. Appellant also confessed to the shootings during an
audiotaped police interview. The audiotape was played for the jury. A gang
expert opined that the shootings were committed for the benefit of the Hoover
Criminals gang.
      The jury found appellant guilty of the attempted willful, deliberate and
premeditated murders of Darahl and Benisha (Pen. Code, §§ 664/187, subd. (a)). It
also found true the allegation that a principal personally and intentionally
discharged a firearm which caused great bodily injury (Pen. Code, § 12022.53,
subds. (c), (d) & (e)(1)), and that the crimes were committed for the benefit of, at
the direction of, and in association with a criminal street gang (Pen. Code,
§ 186.22, subd. (b)(1)(C)). The trial court sentenced appellant to a total of 80 years
to life in state prison. Appellant timely filed a notice of appeal.
                                    DISCUSSION
      After examining the record, appointed appellate counsel filed a brief raising
no issues, but asking this court to independently review the record on appeal
pursuant to People v. Wende (1979) 25 Cal.3d 436, 441-442. (See Smith v.
Robbins (2000) 528 U.S. 259, 264.) Appellant filed a supplemental letter brief,
asking this court to consider whether he was denied a fair trial because (1) juror
No. 10 was biased; (2) appellant was not advised of his Miranda rights before he
gave his confession to the police; (3) Benisha’s testimony was not credible; and
(4) the prosecutor committed misconduct during closing.


                                           3
      A.     Juror Misconduct
      During the defense case, a defense audio/video expert testified about the
audio from the police interview and the video from the surveillance camera. Juror
No. 10 sent a note to the court, indicating he had questions about the expert’s
testimony based on the juror’s expertise in audio and video surveillance. A sidebar
was held. When asked whether he could ignore his training and not share it with
the other jurors, juror No. 10 stated that he would not share his training with the
other jurors, but that “facts are facts in my brain, and some things were said that
will go against my training and education.” When asked whether he could keep an
open mind and be fair to both sides, juror No. 10 responded, “Yes.” Defense
counsel expressed doubt that juror No. 10 would be fair and asked that he be
excused. The court denied the request, noting, inter alia, that juror No. 10’s
questions derived from knowledge that can be acquired from “common experience
looking for nighttime cameras.”
      Appellant contends that juror No. 10 should have been dismissed as biased.
We have independently reviewed the relevant transcript excerpts, and find no
evidence of bias. We note that jurors may bring to their deliberations “knowledge
and beliefs about general matters of law and fact that find their source in everyday
life and experience.” (People v. Danks (2004) 32 Cal.4th 269, 302.) That is what
juror No. 10 was doing. Appellant also faults juror No. 10 for failing to reveal in
voir dire that his job was “video surveillance [and] audio surveillance,” but
appellant has not presented a record showing any concealment. Thus, we find no
error in the trial court’s decision not to dismiss juror No. 10.
      B.     Miranda Advisements
      Appellant next contends that he was not advised of all his Miranda rights
during the audiotaped police interview. The transcript of the audio reflects that
appellant was advised of some of his Miranda rights and waived them. However,

                                           4
the police officers who interviewed appellant testified that the audiotape was
incomplete, and that appellant was advised of -- and waived -- all of his Miranda
rights. On this record, appellant has not demonstrated that it was error to admit his
taped statements to the police.
      C.     Benisha’s Testimony
      Appellant further contends there was insufficient evidence to support his
convictions, arguing that Benisha’s testimony conflicted with his confession to the
police informant. Specifically, Benisha testified that she was shot in the back and
the bullet passed through her left shoulder, while appellant told the informant that
he had shot her in her “titties.” Appellant also notes that Benisha’s testimony was
inconsistent about whom she saw speaking with Darahl when he was tagging. We
reject appellant’s claim for the reasons set forth by the Supreme Court: “The
impeachment arguments that [appellant] repeats against [Benisha] involve simple
conflicts in the evidence that were for the jury to resolve. [Citation.] Of course, ‘it
is not a proper appellate function to reassess the credibility of the witnesses.’
[Citation.] To the extent [appellant] also argues that [Benisha’s] testimony was
inherently incredible, we reject that claim too. ‘“‘To warrant the rejection of the
statements given by a witness who has been believed by the [trier of fact], there
must exist either a physical impossibility that they are true, or their falsity must be
apparent without resorting to inferences or deductions.’”’ [Citation.] [Appellant]
fails to make such a showing.” (People v. Friend (2009) 47 Cal. 4th 1, 41.)
Moreover, even without Benisha’s testimony, appellant’s confessions were
sufficient to support his convictions.
      D.     Prosecutorial Misconduct
      Finally, appellant contends that the prosecutor committed misconduct during
closing, but identifies no specific misconduct. We have reviewed the closing
arguments, and find no misconduct.

                                           5
      This court has examined the entire record in accordance with People v.
Wende, supra, 25 Cal.3d at pages 441 to 442, and is satisfied appellant’s attorney
has fully complied with the responsibilities of counsel, and no arguable issues
exist. Accordingly, we affirm the judgment of conviction.
                                  DISPOSITION
The judgment is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                    MANELLA, J.


We concur:




WILLHITE, Acting P. J.




COLLINS, J.




                                         6